Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the Request for Continued Examination (RCE) and arguments filed on 9/20/2022. No amendments to the claims were filed with the RCE.  Thus, claims 1-17 are pending in the application.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



4.	Claims 1, 3-5, 10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Boehringer Ingelheim (CN 1921949A, hereafter referred to as “Boehringer”) in view of Price et al (2006/0213514).
Regarding claim 1, Boehringer discloses an assembly method of an apparatus suitable for pressurized liquid transfusion (Fig. 6 depicts an assembled apparatus, whereby this apparatus must be assembled by performing method steps), comprising: preparing an elastomeric ring having a first end and an opposite second end (Fig. 6, elastic molding 4 is prepared; Pg. 2, paragraph 9 discloses preparing the elastic molding 4 as a die-cast part made of natural or synthetic rubbers), between which is a through hole having an internal contour (Fig. 1b, elastic molding 4 has a through hole having an inclined surface 8 (i.e. a “contour”)), wherein the elastomeric ring further includes an outer contour (Fig. 1b, elastic molding 4 is cylindrical, whereby the outer perimeter of the elastic molding 4 has a curved surface (i.e. a “contour”)); tensioning the elastomeric ring to allow a nozzle to be inserted from the first end into the through hole (Page 3, paragraph 4, states that a jet member 5 is inserted into the elastic molding 4, whereby some degree of tensioning of the elastomeric molding 4 must be performed to allow the jet member 5 to remain fixed to the elastomeric molding 4 upon assembly of the two components.  If there was no tension in the elastic molding 4 upon assembly, the jet member 5 would slip past the through-hole of the elastic molding 4); aligning the nozzle with the second end of the elastomeric ring to create a nozzle assembly (Figs. 1a-1c depict the jet member 5 being aligned with the second end of the elastic molding 4); adapting the nozzle assembly into an internal volume of a receptacle (Figs. 1a-1c, the elastic molding 4 and jet member 5 are inserted into the groove 2 of the clamp/receptacle 1); disposing a cap into a casing (Fig. 6, cap 9 is disposed in casing 65); and inserting at least part of the receptacle containing the nozzle assembly into the casing (Fig. 1, clamp1 is at least partially inserted into the casing 65), wherein the cap is configured to cover the receptacle (Fig. 6, cap 9 covers the clamp 1); engaging the casing with a check nut of an aerosol generating apparatus to secure the nozzle assembly and the cap (Fig. 6, casing 65 is engaged with the lock nut 62), wherein a pressurized liquid medicament is directed to pass through the nozzle assembly to generate aerosol (Fig. 6 depicts an arrow traveling through the nozzle assembly to represent the travel path of pressurized liquid medicament), wherein proper seal is applied to prevent any leakage of the pressurized liquid medicament (Page 3, paragraph 10, explicitly recites pressure-sealing taking place).
Boehringer does not disclose that a height of the elastomeric ring is greater than that of an inner wall of the receptacle by a predetermined height wherein the predetermined height is diminished when the casing and the check nut are engaged, and wherein the cap has a flat surface.
However, Price teaches an inhaler comprising a source of medicament (Fig. 12, receptacle 54) that connects to a nozzle (Fig. 12, stem block 400), wherein the connection between the source of medicament and the nozzle comprises a receptacle (Fig. 13, bulkhead 350) and a gasket (Fig. 13, gasket 365). Additionally, the gasket has a height that is greater than that of an inner wall of the receptacle (Fig. 13, gasket 365 must have a pre-assembly thickness greater than the height of the recess in which it sits in order to engage with the top surface of the receptacle 54), wherein the gasket is configured to compress (i.e. diminish in thickness) upon engagement with the flat surface of the receptacle cover ([0139] discloses that the gasket 365 is compressed between the receptacle cover 360 and the bulkhead 350; see Figs. 12-13). Use of the compressible gasket creates a seal between the receptacle (bulkhead 350) and the source of medicament (receptacle 54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elastomeric ring of Boehringer to have a height that is greater than that of an inner wall of the receptacle, wherein the elastomeric ring engages with a flat surface of the cap facing the receptacle as taught by Price. Such a modification is the simple substitution of one known sealing configuration within a nozzle assembly of a medical device (i.e. having a seal with a height greater than an inner wall of a receptacle in which the seal sits, as taught by Price) for another known sealing configuration within a nozzle assembly of a medical device (i.e. having a seal with a height less than an inner wall of a receptacle in which the seal sits, as disclosed by Boehringer). The modified device would have Boehringer’s elastic molding 4 sit higher than the walls of clamp/receptacle 1, wherein the elastic molding 4 would interact with a flat surface of cap 9 (similar to how the gasket 365 of Price sits higher than a wall of bulkhead 365, wherein the gasket 365 interacts with the flat surface of receptacle cover 360). Upon assembly, the elastic molding 4 would then diminish in thickness due to the engagement with cap 9.
Regarding claim 3, the modified method of Boehringer has applying force to insert the nozzle into the elastomeric ring such that the elastomeric ring is stretched after the nozzle is inserted (Boehringer, Page 3, paragraph 4, states that a jet member 5 is inserted into the elastic molding 4, whereby some degree of force application to stretch the elastic molding 4 must be performed to allow the jet member 5 to remain fixed to the elastomeric molding 4 upon assembly of the two components.  If there was no stretching of the elastic molding 4 upon assembly, the jet member 5 would slip past the through-hole of the elastic molding 4).
Regarding claim 4, the modified method of Boehringer has applying force to compress the elastomeric ring of the nozzle assembly such that the nozzle assembly is adapted to fit into the internal volume of the receptacle (Boehringer, Page 3, paragraph 4, states that the elastic molded part 4 may be inserted into the groove of the clamp 1 by means of a compression fit).
Regarding claim 5, the modified method of Boehringer has adjusting a dimension of the elastomeric ring of the nozzle assembly for being adapted into the internal volume of the receptacle, wherein a diameter of the elastomeric ring of the nozzle assembly inserted into the receptacle is less than that of the elastomeric ring before the reception of the nozzle assembly by the receptacle and less than that of the elastomeric ring after the nozzle assembly is removed from the receptacle (Boehringer, Page 3, paragraph 4, states that the elastic molding 4 may be inserted into the groove of the clamp 1 by means of a compression fit, whereby the elastic molding 4 has its width adjusted by compression).
Regarding claim 10, the modified method of Boehringer has a surface of the internal contour of the elastomeric ring as uniformly smooth in a micrometer scale (Boehringer, Page 2, paragraph 9, discloses that the elastic molding 4 is made as a die-cast part, whereby such a process would create smooth surfaces all around the part).
	Regarding claim 16, the modified method of Boehringer has a surface characteristic of the internal contour as different than that of the external contour (Boehringer, Fig. 1b, elastic molding 4 has an internal contour that has a different shaped (including the included surface 8) than the outer cylindrical contour).
Regarding claim 17, the modified method of Boehringer has the elastomeric ring including an inclined surface starting from a border between the nozzle and ends at an intersection between the cap (Boehringer, Fig. 6, beveled shape part 64a is an inclined surface that exists before assembly), and the inclined surface is present: (i) after the nozzle assembly is received by the receptacle and covered by the cap (Boehringer, Fig. 6, after assembly, the beveled shape part 64a morphs into a curved top surface, but this curved top surface still has an “inclined surface,” albeit a morphed one from the original inclined surface.  The claims do not state that the inclined surface needs to remain unchanged throughout assembly); (ii) after the engagement between the casing and the check nut (Fig. 6, after assembly, the beveled shape part 64a morphs into a curved top surface, but this curved top surface still has an “inclined surface,” albeit a morphed one from the original inclined surface); and (iii) post of removal of the cap from the receptacle (Fig. 6, if the cap 9 is removed, the beveled shape part 64a would return to its original shape), wherein the inclined surface corresponds to an unoccupied volume between the cap and the nozzle assembly at the internal volume of the receptacle (Fig. 6, the inclined surface corresponds to dead volume 63).
5.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Boehringer in view of Price.
	Regarding claim 2, the modified method of Boehringer does not have inserting the nozzle from the first end into the through hole to the extent that the nozzle extends out of the second end of the elastomeric ring; and pushing the nozzle back into the through hole until the nozzle is aligned with the second end so as to create the nozzle assembly.
	However, such a maneuver when inserting the nozzle into the elastomeric ring is considered obvious to try. See MPEP 2143(E). There are a finite number of ways to insert a nozzle component into an elastomeric ring to arrive at a final assembly in which the nozzle is aligned with the second end of the elastomeric ring.  The method could comprise either: (1) Inserting the nozzle to exactly be aligned with the second end of the elastomeric ring initially, or (2) Inserting the nozzle past the second end of the elastomeric ring and then pushing the nozzle back into the through hole to arrive at the nozzle being aligned with the second end of the elastomeric ring.  Either of these two assembly options would have a reasonable expectation of success in forming a nozzle assembly for a nebulizer that provides adequate sealing against liquid medication leaking.
6.	Claims 6-7 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Boehringer in view of Price, as applied to claim 1, and further in view of Bierman et al (2010/0022962).
	Regarding claim 6, Boehringer does not disclose processing the elastomeric ring to change its physical or chemical property.
	However, Bierman teaches a securement device between a groove (Fig. 5, groove 37) and a filament to be inserted into the groove (Fig. 5, filament 5). The groove may be treated to alter its physical properties in order to increase the friction between the groove and the filament to keep the filament fixed in place ([0067] discloses surface treatment to increase the “grip” of the groove walls.  One such example is scoring the surface).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner surface of the elastic molding of Boehringer to have physical surface treatment (e.g. scoring) as taught by Bierman in order to increase the friction between the elastic molding and the jet member to better keep the two components fixed together during use.
	Regarding claim 7, Boehringer does not disclose processing the elastomeric ring to increase friction when it makes contact with an other object.
	However, Bierman teaches a securement device between a groove (Fig. 5, groove 37) and a filament to be inserted into the groove (Fig. 5, filament 5). The groove may be treated to alter its physical properties in order to increase the friction between the groove and the filament to keep the filament fixed in place ([0067] discloses surface treatment to increase the “grip” of the groove walls.  One such example is scoring the surface).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner surface of the elastic molding of Boehringer to have physical surface treatment (e.g. scoring) as taught by Bierman in order to increase the friction between the elastic molding and the jet member to better keep the two components fixed together during use.
	Regarding claim 11, Boehringer does not disclose wetting sections of the elastomeric ring to be in contact with the nozzle such that an interface layer containing a wetting material is formed between the elastomeric ring and the nozzle.
	However, Bierman teaches a securement device between a groove (Fig. 5, groove 37) and a filament to be inserted into the groove (Fig. 5, filament 5). The groove may be treated with wetting sections in order to increase the friction between the groove and the filament to keep the filament fixed in place ([0067] discloses applying adhesive treating to the surface, which is considered a type of “wetting”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner surface of the elastic molding of Boehringer to have wetting (e.g. adhesive treatment) as taught by Bierman in order to increase the friction between the elastic molding and the jet member to better keep the two components fixed together during use.
	Regarding claim 12, the modified device of Boehringer has applying force to the elastomeric ring at a first direction perpendicular to a second direction from the first end to the second end of the elastomeric ring to create a vacuum seal (Page 3, paragraph 4, states that the elastic molding 4 may be inserted into the groove of the clamp 1 by means of a compression fit, whereby the elastic molding 4 has its width adjusted by applying a force to the elastic molding 4 in a direction that is perpendicular to the axis running from the first end to the second end of the elastic molding 4).
	Regarding claim 13, Boehringer does not have applying an adherence-enhancing layer between the elastomeric ring and the nozzle such that at least 11 newton of force is needed to remove the nozzle from the elastomeric ring, wherein the elastomeric ring and the nozzle are free from breakage post removal.
	However, Bierman teaches a securement device between a groove (Fig. 5, groove 37) and a filament to be inserted into the groove (Fig. 5, filament 5). The groove may be treated with an adhesion layer in order to increase the friction between the groove and the filament to keep the filament fixed in place ([0067] discloses applying adhesive treating to the surface).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner surface of the elastic molding of Boehringer to have an adherence-enhancing layer as taught by Bierman in order to increase the friction between the elastic molding and the jet member to better keep the two components fixed together during use.
	The modified device of Boehringer does not disclose the strength of the adherence-enhancing layer. However, an adhesive strength of at least 11 Newtons of force is considered an obvious optimization of parameters to one of ordinary skill in the art before the effective filing date of the claimed invention. A goal of the modified device of Boehringer would be to have the elastic molding 4 and the jet member 5 fixed together throughout use of the device, wherein the magnitude of adhesion required to achieve this goal would be determined through routine optimization.
	Regarding claim 14, Boehringer does not have adjusting a smoothness of the internal contour of the elastomeric ring such that a static friction between the elastomeric ring and the nozzle is at least 4 newton.
	However, Bierman teaches a securement device between a groove (Fig. 5, groove 37) and a filament to be inserted into the groove (Fig. 5, filament 5). The groove may be treated to alter its smoothness in order to increase the friction between the groove and the filament to keep the filament fixed in place ([0067] discloses surface treatment to increase the “grip” of the groove walls.  One such example is scoring the surface).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner surface of the elastic molding of Boehringer by altering its smoothness (e.g. scoring) as taught by Bierman in order to increase the friction between the elastic molding and the jet member to better keep the two components fixed together during use.	
	The modified device of Boehringer does not disclose the strength of the static friction between the elastomeric ring and the nozzle.  However, static friction strength of 4 Newtons of force is considered an obvious optimization of parameters to one of ordinary skill in the art before the effective filing date of the claimed invention. A goal of the modified device of Boehringer would be to have the elastic molding 4 and the jet member 5 fixed together throughout use of the device, wherein the magnitude of static friction required to achieve this goal would be determined through routine optimization.
	Regarding claim 15, Boehringer does not disclose treating the elastomeric ring with plasma so as to change a surface characteristic thereof.
	However, Bierman teaches a securement device between a groove (Fig. 5, groove 37) and a filament to be inserted into the groove (Fig. 5, filament 5). The groove may be treated to alter its physical properties in order to increase the friction between the groove and the filament to keep the filament fixed in place ([0067] discloses applying a corona treatment, which would be treating the groove with plasma).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner surface of the elastic molding of Boehringer to have physical surface treatment with plasma (e.g. corona treating) as taught by Bierman in order to increase the friction between the elastic molding and the jet member to better keep the two components fixed together during use.
7.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Boehringer in view of Price, as applied to claim 1, and further in view of Vernon et al (2003/0148030).
	Regarding claim 8-9, Boehringer does not disclose processing the elastomeric ring sections that are in contact with the nozzle, or applying a hydrophobic material to the sections of the elastomeric ring that are in contact with the nozzle; and creating a vacuum seal between the elastomeric ring and the nozzle.
	However, Vernon teaches barrier coating for elastomeric materials including inhaler valve seals (see [0064]), wherein the elastomeric materials are treated with a hydrophobic material and formed into a vacuum seal ([0064] discloses that the coating composition can be applied to vacuum seals).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elastomeric ring of Boehringer to be coated with a hydrophobic coating to for a vacuum seal with the nozzle as taught by Vernon in order to provide further protection against leaks (e.g. a hydrophobic material would repel certain types of liquid medication that would have otherwise had the potential to leak between the elastomeric ring and the nozzle).
Response to Arguments
8.	Applicant’s arguments filed on 9/20/22 with respect to claim 1 and regarding the applicability of Benstead have been considered, but are moot in view of the new grounds of rejection presented in this office action (i.e. the newly applied reference of Price). Applicant additionally argues on Pages 4-5 that modifying the height of Boehringer’s elastic molding 4 to be greater than an inner wall of the receptacle would not meet Boehringer’s goal of “evenly distributing internal stress within the elastomeric ring.” However, modifying Boehringer’s elastic molding to have a height greater than an inner wall of the receptacle, wherein the elastic molding gets compressed by a flat surface of a cap facing the receptacle would still seem to “evenly distribute” internal stresses within the elastic molding. The cap with a flat surface would apply forces equally across the elastic molding as it compresses the elastic molding upon assembly.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785